Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 06/13/2022.  Claims 1-40 of which claims 1 , 8,14,22,29,32,35 and 38  are independent, were pending in this application and have been considered below.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 11/10/2016, with respect to the rejection of  claims 1, 2, 6,7,14,15, 19-21, 29 ,30, 35 and 36 under 35 U.S.C. 103 as being unpatentable over CATT: "Consideration on multi-beam enhancements", 3GPP draft R1-1908603, vol. RAN WG1, no. Prague, CZ; 17 August 2019, XP051765211, retrieved from the Internet: URL:http:/Avww.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_98/Docs/R1-1908603.zip [retrieved on 2019-08-17] (see IDS) in view of Islam et al (US 20170294926)(see IDS) and further in view of Kim et al (US 9520973) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amndments.
Allowable Subject Matter
4.         Claims 1-40 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 8,14,22, 29, 32,35 and 38  the prior art of record, specifically CATT: "Consideration on multi-beam enhancements", 3GPP draft R1-1908603, vol. RAN WG1, no. Prague, CZ; 17 August 2019, XP051765211, retrieved from the Internet: URL:http:/Avww.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_98/Docs/R1-1908603.zip [retrieved on 2019-08-17] (see IDS) in view of Islam et al (US 20170294926)(see IDS) teaches (sections 2.1 Panel Indication and 2.2 Uplink power control), comprising: 
receiving, at a first wireless device (section 2.1, second paragraph:
UE must use the same physical hardware-- --), signaling indicating a first set of antenna elements (section 2.1, second paragraph relating to panel selection for the UL; Proposal 3: indicate the uplink panel for PUSCH; proposal 5: indicating the panel of PUCCH) for communications with a second wireless device (section 2.1, second paragraph: gNB), one or more of a plurality of antenna elements of the first
wireless device (section 2.1: "UL panels"); and
communicating with the second wireless device, using the first set of antenna
elements (Proposal 3: panel for PUSCH; proposal 5: panel of
PUCCH), based at least in part on one or more transmission control parameters,
wherein the one or more transmission control parameters include a power control parameter for uplink transmissions (section 2.2: "Uplink power
control", second sentence: "path-loss reference RS") via a band (section 2.1, second paragraph:FR2) to the second wireless device (by definition, any uplink
transmission, including those that are power controlled according to section 2.2, are sent to the gNB), and wherein the power control parameter is determined based on the first number of antenna elements (section 2.2, second sentence: "It is imperative that the path-loss reference RS need to be associated with and adjusted according to the selected UL panel ..."; see also Proposal 6).
 Islam et al (US 20170294926)(see IDS) teaches. in [0002] ,Certain aspects of the present disclosure generally relate to wireless communications and, more particularly, to techniques for phase noise estimation in data symbols in millimeter wave (mmW), [0095], - - -In some cases, the time domain density and/or the frequency domain density of the phase noise pilots may be associated with a modulation and coding scheme (MCS) indicated in DCI for the UE.[0096], The phase noise metric may also be identified based on a modulation-and-coding scheme (MCS) being used for transmissions to the UE. Other parameters may include carrier frequency offset (CFO) and/or Doppler correction parameters. [0103]-0104], The phase noise metric may also be identified based on a modulation-and-coding scheme (MCS) being used for transmissions to the UE. Other parameters may include carrier frequency offset (CFO) and/or Doppler correction parameters.- - - The different antenna ports may transmit data on the subcarriers 1506 using spatial multiplexing and/or FDM.)
Kim et al (US 9520973) teaches ( see claim 4, A user equipment (UE) for receiving a channel state information reference signal (CSI-RS) in a wireless access system) indicating a first set of antenna elements (see claim 4, wherein the CSI-RS configuration information element includes antenna set number parameters indicating the each of the antenna port groups ) for communications with a second wireless device (see fig. 11(transmitting) and fig. 12(communication between Mobile and base station), claim 7, transmitting a CSI-RS configuration information element to be used for 3 dimensional beamforming) ,and indicating a number of antenna elements in the first set of antenna elements (see claim 4, wherein the each of the antenna port groups includes two or more antennas).
However, none of the prior arts cited alone or in combination provides the motivation to teach signaling indicating a first set of antenna elements for communications with a second wireless device and indicating one or more transmission control parameters corresponding to an indicated quantity  of antenna elements in the first set of antenna elements, the first set of antenna elements including one or more of a plurality of antenna elements of the first wireless device; and communicating with the second wireless device, using the first set of antenna elements, based at least in part on the one or more transmission control parameters, the one or more transmission control parameters including a power control parameter for uplink transmissions via a millimeter wave frequency band to the second wireless device, and  the power control parameter [ being determined based at least in part on the indicated quantity of antenna elements in the first set of antenna elements as recited in claim 1 and similarly as in claims 8,14,22,29, 32,35 and 38.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 18, 2022